


EXHIBIT 10.2
 
SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDMENT (this “Amendment”) to the Amended and Restated Employment
Agreement (the “Employment Agreement”) dated October 20, 2003, as amended on
December 16, 2008, by and between GARY PRUITT (the “Employee”) and THE McCLATCHY
COMPANY, a Delaware corporation (the “Company”), is itself by and between the
Company and the Employee, and is dated February 4, 2009.
 
W I T N E S S E T H:
 
WHEREAS, the Company employs the Employee in the capacity of its President and
Chief Executive Officer pursuant to the terms of the Employment Agreement; and
 
WHEREAS, the Company and the Employee wish to amend the Employment Agreement to
reflect the freezing of The McClatchy Company Supplemental Executive Retirement
Plan.
 
NOW, THEREFORE, the parties agree to amend the Employment Agreement as follows:
 
1. Section 4(b) of the Employment Agreement entitled “SERP” is hereby amended to
read in its entirety as follows:
 
“(b) SERP.  The Employee shall be entitled to receive a supplemental pension
benefit from the Company, in addition to any benefit to which he becomes
entitled under The McClatchy Company Retirement Plan, calculated in accordance
with the provisions of The McClatchy Company Supplemental Executive Retirement
Plan, as in existence on January 1, 2009 (a copy of which is attached hereto as
Exhibit A) (the “SERP”), with the modifications next described; provided,
additionally, that the benefit provided under this Section 4(b) shall cease to
accrue effective as of February 4, 2009, such that no compensation paid or
service rendered after February 4, 2009 shall be taken into account in
determining Executive’s supplemental pension benefit hereunder.
 
(i) The percentage applied to the Employee’s average monthly earnings and years
of benefit service to determine the basic formula amount (currently under
Section 4.2 of the SERP) shall be 2% instead of the 1.5% set forth in the SERP,
with a benefit service maximum of thirty years.
 
(ii) Age 60 shall be treated as Employee’s Normal Retirement Age (as defined in
the SERP), such that, in applying Article 4 of the SERP to determine the benefit
payable under this Agreement, the Employee’s Basic Formula Amount shall not be
reduced for payments commencing on or after attainment of age 57 and the early
retirement factors shall be determined using age 60 as the Normal Retirement
Age.
 

 
 

--------------------------------------------------------------------------------

 

 
Otherwise, the benefit payable under this Agreement shall be determined
employing the offset methodology and all other terms and conditions as described
under the SERP.  As such, the benefit payable shall be paid in the same form and
at the same time as the benefit payable under the SERP, and, pursuant to Section
1(j) hereof, the Company’s obligation to pay the Employee the benefit described
in this Section 4(b) shall survive the Employee’s termination of employment from
the Company.  However, the benefit obligation of this Section 4(b) shall be an
unfunded and usecured obligation of the Company, as to which the Employee shall
have no rights other than those of a general creditor of the Company.  The
benefit payable under this Section 4(b) shall be in complete satisfaction of the
benefit otherwise payable under the SERP.
 
For the avoidance of doubt, the benefit described in this Section 4(b) shall
continue to be calculated using the methodology under the SERP as in effect as
of January 1, 2009 and the modifications described above in this Section 4(b),
notwithstanding the freezing of benefit accruals under the SERP effective as of
February 4, 2009.”
 
2. Except as expressly provided herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect and shall be binding
on the parties hereto.
 
 
IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
 
 
 
 
EMPLOYEE:
 
 
By:__/s/Gary Pruitt____________
Gary Pruitt
 
 
THE MCCLATCHY COMPANY:
 
 
By:__/s/Karole Morgan-Prager__
 
 Name:   Karole Morgan-Prager
 
Title:
VP, General Counsel & Corporate Secretary

 
 
 

